Filed 2/26/13 In re Jack M. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JACK M., a Person Coming Under
the Juvenile Court Law.
                                                                 D063165
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. NJ14677)
         Plaintiff and Respondent,

         v.

SHERRI K.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of San Diego County, Michael

Imhoff, Commissioner. Dismissed.



         Sherri K. appeals orders entered at hearings held pursuant to Welfare and

Institutions Code sections 300, subdivision (b), and 361, subdivision (c)(1). Citing In re

Sade C. (1996) 13 Cal.4th 952, she asks this court to exercise its discretion to review the

record for error.
       In In re Sade C., the California Supreme Court held that review pursuant to People

v. Wende (1979) 25 Cal.3d 436 is unavailable in "an indigent parent's appeal from a

judgment or order, obtained by the state, adversely affecting [her] custody of a child or

[her] status as the child's parent." (In re Sade C., supra, 13 Cal.4th at p. 959.) We

therefore deny Sherri's requests to review the record for error and to address her Anders

issue. (Anders v. California (1967) 386 U.S. 738.)

       Sherri's counsel requests leave for her client to file a supplemental brief in propria

persona. ( In re Phoenix H. (2009) 47 Cal.4th 835.) Counsel also asks this court to order

her to brief any arguable issue. (Penson v. Ohio (1988) 488 U.S. 75, 88.) The requests

are denied.

                                      DISPOSITION

       The appeal is dismissed.



                                                                        MCCONNELL, P. J.

WE CONCUR:



                   O'ROURKE, J.



                       AARON, J.




                                              2